Citation Nr: 1517303	
Decision Date: 04/22/15    Archive Date: 04/24/15

DOCKET NO. 13-03 314A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota



THE ISSUES

1. Whether new and material evidence has been received to reopen a claim for service connection for a right shoulder disorder.

2. Entitlement to service connection for a right shoulder disorder, to include as secondary to service-connected residuals of a fractured sternum.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. Smith, Counsel
INTRODUCTION

The Veteran served on active duty from July 1977 to June 1981.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, South Dakota.

In October 2004, the RO issued a statement of the case (SOC) on a claim for entitlement to an earlier effective date for an award of service connection for tinnitus. However, the Veteran did not perfect an appeal of the matter. This issue is therefore not currently on appeal and will not be addressed by the Board.

The Board reviewed the Veteran's electronic records (Virtual VA and VBMS) prior to rendering a decision.

The issue of entitlement to service connection for a right shoulder disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1. An unappealed May 2007 rating decision denied the Veteran's claim for service connection for right shoulder pain; the Veteran was notified of that decision and apprised of his appellate rights but did not appeal.

2. Evidence received since the May 2007 decision is neither cumulative nor repetitive of that previously considered, and relates to an unestablished fact that raises a reasonable possibility of substantiating the claim.  




CONCLUSIONS OF LAW

1. The May 2007 rating decision denying the Veteran's claim for service connection for right shoulder pain is final. 38 U.S.C.A. § 7105 (West 2014); 
38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014). 

2. New and material evidence has been received to reopen the claim of service connection for a right shoulder disorder. 38 U.S.C.A. §§ 5108, 7105 (West 2014); 
38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014). Given the favorable disposition of the application to reopen the claim for service connection for a right shoulder disorder, all notification and development actions needed to fairly adjudicate this claim have been accomplished.


Analysis

Generally, a claim which has been denied in a final unappealed rating decision may not thereafter be reopened and allowed. 38 U.S.C.A. § 7105(c). An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.


New evidence is defined as existing evidence not previously submitted to agency decisionmakers. Material evidence means evidence that, by itself or when considered with previous evidence, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a).

In determining whether evidence is new and material, the credibility of the evidence is generally presumed. Justus v. Principi, 3 Vet. App. 510, 512-513 (1992). 
The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held, however, that evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence had not been previously presented to the Board. Anglin v. West, 203 F.3d 1343 (2000).

In deciding whether new and material evidence has been submitted the Board looks to the evidence submitted since the last final denial of the claim on any basis. Evans v. Brown, 9 Vet. App. 273, 285 (1996). The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low." See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010). By way of example, the Court explained that if the newly submitted evidence would likely trigger entitlement to a VA medical nexus examination were the claim reopened, the new evidence would raise a reasonable possibility of substantiating the claim. Id.

The Veteran's claim for service connection for a right shoulder disorder was last finally denied in a May 2007 rating decision. The evidence then consisted of statements from the Veteran, service records, private treatment records, VA treatment records, VA examination reports pertaining to other disabilities, and an April 2007 VA examination report pertaining to the Veteran's right shoulder. In the May 2007 decision, the RO denied the claim, finding that while the record established right shoulder pain, the evidence failed to show that a right shoulder disability had been diagnosed.

The May 2007 RO decision is final. The Veteran did not appeal the decision and did not submit new and material evidence within the one year appeal period. See 38 C.F.R. §§ 3.156, 20.302, 20.1103 (2014). 

Since the last final denial of the claim by the RO, the Veteran was diagnosed with moderate acromioclavicular joint (AC) degenerative joint changes, status-post open decompression distal clavicle excision and rotator cuff repair on VA examination in May 2013. VBMS Entry May 20, 2013. This new evidence raises a reasonable possibility of substantiating the claim in that it establishes a current diagnosis of a right shoulder disorder. Accordingly, the claim for service connection for the disability is reopened. See 38 C.F.R. § 3.156 (2014); Shade v. Shinseki, 24 Vet. App. 110 (2010). 


ORDER

New and material evidence having been received, the issue of entitlement to service connection for a right shoulder disorder is reopened.


REMAND

Additional development of the claim for service connection for a right shoulder disorder is required and the matter is REMANDED for the following action:

1. Contact the Veteran and invite him to identify any pertinent evidence, both VA and private, regarding his right shoulder disorder, if not already on file. The RO/AMC should also request and obtain any existing VA treatment records, as well as any other records identified by the Veteran, if not already on file.




2. Send the Veteran VCAA notice with regard to his service connection claim for a right shoulder disorder, TO INCLUDE AS SECONDARY to his service-connected residuals of a fractured sternum. See 38 U.S.C.A. § 5103 (2014); 38 C.F.R. § 3.159(b) (2014).

3. After all available records have been associated with the claims file/e-folder, afford the Veteran a VA examination to determine the etiology of his right shoulder disorder. The claims folder/e-folder must be made available to the examiner for review of the case. A notation to the effect that this record review took place should be included in the report of the examiner.

After an interview of the Veteran, a physical examination, and all tests and studies required, the VA examiner should offer the following opinions:

a. The examiner must provide an opinion as to whether a right shoulder disorder began during active service or is related to any incident of service. 

b. The VA examiner must opine as to whether the Veteran's right shoulder disorder was CAUSED OR AGGRAVATED (chronically worsened) BY HIS SERVICE-CONNECTED RESIDUALS OF A FRACTURED STERNUM.

c. The examiner must also opine as to whether arthritis of the right shoulder, if any, manifested within one year of separation from service.

All examination findings, along with a complete explanation for all opinions expressed, should be set forth in the examination report.

As indicated above, the examiner should review the record in conjunction with rendering the requested opinion; however, his or her attention is drawn to the following:
* May 2013 VA examination report documenting moderate AC degenerative joint changes, status-post open decompression distal clavicle excision and rotator cuff repair. VBMS Entry May 20, 2013.

* November 1976 Report of Medical Examination conducted on entry into service showing no abnormalities of the upper extremities, and accompanying Report of Medical History showing no complaints related to the right shoulder.

* September 1977 service treatment records (STRs) documenting a fracture to the sternum caused by a log falling on the Veteran's chest.
 
* Service record submitted by the Veteran showing his participation in rifle, pistol, and light machine gun championship matches.

* Contentions of the Veteran that he experienced right shoulder problems following the September 1977 injury in service when a log fell on his chest, and his contentions that his shoulder took "a lot of impact" during his participation on the rifle team, and as a heavy equipment operator during service. See, e.g., March 2012 VA Form 21-4138; February 2013 VA Form 9.

* May 2006 VA treatment record documenting the Veteran's contentions of right shoulder pain since throwing an object into the back of a pick-up truck several years prior. The Veteran also reported the in-service injury to his sternum and questioned whether this could be the cause of his current right shoulder problems. The provider rendered an impression of, "? Early impingement ?"

* April 2007 VA examiner's opinion that "it is less likely than not that the telephone pole injuring his sternum had any effect upon the Veteran's shoulder and/or his neck at this time," citing an absence of STRs showing a right shoulder injury, and post-service evidence indicating injuries after service.

* May 2013 VA examiner's opinion that the current right shoulder disorder was less likely as not caused by the telephone pole injury of 1977, or the Veteran's participation on the rifle team due to the lack of post-service medical evidence involving the right shoulder until 2006. VBMS Entry May 20, 2013.

THE EXAMINER IS ADVISED THAT THE COURTS HAVE IMPOSED A REQUIREMENT ON THE BOARD TO EVALUATE ANY MEDICAL OPINIONS BY EXAMINATIONS OF MULTIPLE FACTORS, INCLUDING BUT NOT LIMITED TO:

WHETHER THE EXAMINER CONDUCTED A PERSONAL INTERVIEW OF THE VETERAN; 

WHETHER CLINICAL TESTING WAS CONDUCTED AND THE RESULTS;

WHETHER A COMPREHENSIVE REVIEW OF THE CLAIMS FOLDER AND OTHER MEDICAL AND FACTUAL EVIDENCE WAS CONSIDERED, INCLUDING OTHER MEDICAL OPINIONS; 

THE CONCLUSIONS REACHED AND WHETHER THEY ARE BASED ON THE STATE OF MEDICAL KNOWLEDGE. 

THE EXAMINER IS ALSO ADVISED THAT BY LAW, THE MERE STATEMENT THAT THE CLAIMS FOLDER WAS REVIEWED AND OR THE EXAMINER HAS EXPERTISE IS NOT SUFFICIENT TO FIND THAT THE EXAMINATION IS SUFFICIENT. 

4. After the above development, and any other development that may be warranted based on additional information or evidence received, is completed, readjudicate the issue of entitlement to service connection for a right shoulder disorder, to include as secondary to service-connected residuals of a fractured sternum. If the benefit sought is not granted, the Veteran and his representative should be furnished with a Supplemental Statement of the Case (SSOC) and afforded a reasonable opportunity to respond to the SSOC before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


